

116 HR 5071 IH: A Just Society: The Embrace Act
U.S. House of Representatives
2019-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5071IN THE HOUSE OF REPRESENTATIVESNovember 13, 2019Ms. Ocasio-Cortez (for herself, Ms. Meng, Ms. Garcia of Texas, Ms. Tlaib, Mr. García of Illinois, and Ms. Lee of California) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo provide access to Federal public benefits for aliens, without regard to the immigration status
			 of that alien, and for other purposes.
	
 1.Short titleThis Act may be cited as the A Just Society: The Embrace Act. 2.Federal public benefit accessibility for aliens (a)In generalNotwithstanding any other provision of law (including title IV of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1601 et seq.)), an individual who is an alien (without regard to the immigration status of that alien) may not be denied any Federal public benefit solely on the basis of the individual’s immigration status.
 (b)DefinitionFor purposes of this section, the term Federal public benefit means—  (1) any grant, contract, loan, professional license, or commercial license provided by an agency of the United States or by appropriated funds of the United States; and
				
					(2)
 any retirement, welfare, health, disability, public or assisted housing, postsecondary education, food assistance, unemployment benefit, or any other similar benefit for which payments or assistance are provided to an individual, household, or family eligibility unit by an agency of the United States or by appropriated funds of the United States.
				